This is a companion case to that of case No. 4736, Collier v.Stamatis, 162 P.2d 125.
It varies from the other only in that it is one by the child for her own alleged damage from the same acts which form the basis of the mother's action in Collier v. Stamatis.
It is ruled by the same principles, and requires no separate statement.
The judgment of dismissal appealed from is affirmed. *Page 294 
STANFORD, C.J., MORGAN, J., and KELLY, Superior Judge, concur.
LAPRADE, J., being disqualified, the Honorable HENRY C. KELLY, Judge of the Superior Court of Yuma County, was called to sit in his stead.